      Case 3:17-cv-00007-GTS-ML Document 101 Filed 05/31/19 Page 1 of 2



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

DEBRA SPERO, as Natural Mother of
V.S., an infant,
                       Plaintiffs,

       v.                                                     NOTICE OF MOTION FOR
                                                              SUMMARY JUDGMENT
VESTAL CENTRAL SCHOOL DISTRICT                                Civil Action No.: 3:17-cv-00007
BOARD OF EDUCATION, VESTAL CENTRAL                            (GTS/DEP)
SCHOOL DISTRICT, JEFFREY AHEARN,
Superintendent of Schools, ALBERT A. PENNA,
Interim Principal of Vestal High School,
DEBORAH CADDICK and CLIFFORD KASSON,
in their Individual and Official Capacities,

                             Defendants,




       PLEASE TAKE NOTICE, that upon the Affidavit of Charles C. Spagnoli, Esq.,

Supporting Motion for Summary Judgment dated May 31, 2019; the Affidavit of Jeffrey Ahearn

dated May 29, 2019; the Affidavit of Albert Penna dated May 28, 2019; the Affidavit of Clifford

Kasson dated May 28, 2019; the Affidavit of Deborah Caddick dated May 28, 2019; the

Affidavit of Katharine Dyer dated May 28, 2019; the Defendants’ Statement of Material Facts as

to Which There Exists No Genuine Dispute; and the Defendants’ Memorandum of Law in

Support of Motion for Summary Judgment, Defendants Vestal Central School District Board of

Education, Vestal Central School District, Jeffrey Ahearn, and Albert A. Penna will move this

Court at the Federal Building and U.S. Courthouse, 100 South Clinton Street, Syracuse, New

York at 10:00 a.m. on July 4, 2019, or as soon thereafter as those Defendants may be heard, for

an Order pursuant to Rule 56 of the Federal Rules of Civil Procedure in Defendants’ favor

granting summary judgment as to all causes of action alleged against them in the Complaint.

                                               1
      Case 3:17-cv-00007-GTS-ML Document 101 Filed 05/31/19 Page 2 of 2



       PLEASE TAKE FURTHER NOTICE THAT, pursuant to Local Rule 7.1(b)(1) of the

Court, answering papers, if any, shall be served on or before June 17, 2019.


Dated: May 31, 2019
       East Syracuse, New York                              Respectfully submitted,

                                                            The Law Firm of Frank W. Miller

                                                            s/Charles C. Spagnoli, Esq.
                                                            Bar Roll No.: 507694
                                                            Attorneys for Defendants
                                                            Office and Post Office Address:
                                                            6575 Kirkville Road
                                                            East Syracuse, New York 13057
                                                            Telephone: 315-234-9900
                                                            Facsimile: 315-234-9908
                                                            cspagnoli@fwmillerlawfirm.com




                                                2
